


Exhibit 10.2

Wednesday February 14, 7:01 pm Eastern Time

Press Release

Pope Resources Announces Major Timberland Acquisition

    POULSBO, Wash.—(BUSINESS WIRE)—Feb. 14, 2001—Pope Resources
(Nasdaq:POPEZ-news) announced today that it has entered into a definitive
purchase and sale agreement with Plum Creek Timber Company, Inc. to acquire
44,500 acres of industrial timberland in southwest Washington for approximately
$54 million.

    This acquisition accomplishes an important strategic goal for the company,"
stated Allen E. Symington, Pope Resources Chairman and CEO. "Like many western
timberland owners, Pope Resources' timberlands have a bimodal distribution of
age classes. This means we own a large quantity of acres containing mature
timber and an even larger land base with relatively immature timber, creating an
age-class gap in between. We established a goal to remedy this situation by
acquiring lands that will fill this age class gap in such a way as to even out
future cash flows generated from the company's timberland holdings.

    Acquiring these Plum Creek timberlands, a well managed property containing
over 200 million board feet of standing timber inventory, will significantly
fill the age-class gap of our existing 74,000-acre fee timberland base. It
increases our fee ownership by 60% and diversifies our product markets between
Puget Sound, southwest Washington, and northwest Oregon. This acquisition is
squarely aligned with our decision to focus the company around timberland
ownership and management.

    The acquisition will be financed by a mixture of senior debt and a
short-term revolving acquisition credit facility. As such, we expect this
acquisition to be dilutive to Pope Resources earnings for a period of one to
two years, but in line with our stated mission of adding long-term value for our
unitholders."

    Pope Resources, a publicly traded limited partnership, owns or manages over
600,000 acres of timberland and development property in Washington, Oregon,
California, and British Columbia and provides forestry consulting and timberland
investment management services to third-party owners and managers of timberland.

--------------------------------------------------------------------------------
